Victor Manuel




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 16, 2014

                                    No. 04-14-00347-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                               Victor Manuel SCHUNIOR, Jr.,
                                         Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CRM000371 D1
                         The Honorable Joe Lopez, Judge Presiding


                                       ORDER

       The Appellee’s motion for extension of time to file the brief is GRANTED. Time is
extended to October 17, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court